Citation Nr: 1701671	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  13-28 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for neuropathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from October 1965 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, granting service connection for neuropathy of the right lower extremity, effective as of December 16, 2010, and assigning an evaluation of 10 percent. 

As statement of the case was subsequently issued in September 2013 regarding the evaluation of his right lower extremity neuropathy and the issue of service connection for right foot pain with bone spur.  In October 2013, VA received a formal appeal to the Board (VA Form 9) from the Veteran.  The Veteran indicated that after reading the statement of the case, he was only appealing the issue of neurological abnormalities of "both lower extremities."  As such, the issue of entitlement to service connection for a bone spur of the right foot is not currently before the Board. 

In September 2014, the Veteran testified at a video conference hearing before the undersigned.  A written transcript of this hearing has been associated with the Veteran's electronic claims file (Virtual VA).  The Board recognizes that testimony was provided regarding all three of the issues discussed in the preceding paragraphs.  However, the undersigned clearly notified the Veteran that the acceptance of testimony on these issues is not an acceptance of jurisdiction and that a determination of jurisdiction is conditioned upon a review of the evidence of record.

This matter was previously before the Board in September 2014 at which time it was remanded for further development of the record. 



FINDINGS OF FACT

Affording the Veteran the benefit of the doubt, right lower extremity neuropathy has been productive of moderate incomplete paralysis of the external popliteal (common peroneal) or sciatic nerves throughout the appeal period; however, severe or moderately severe incomplete paralysis has not been demonstrated by the record. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, but not higher for neuropathy of the right lower extremity are met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In this case, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 38 C.F.R. § 3.159 (b)(3)(i)(2016).  As this is a downstream issue, additional VCAA notice is not required. See 38 C.F.R. § 3.159 (b)(3)(i) (2016).  Thus, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds the 2011 and 2015 VA examinations to be adequate as the examinations considered the Veteran's subjective reports and provided objective medical findings regarding the severity of the Veteran's disability. 

Moreover, with respect to the Veteran's Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2016), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that no further action is necessary. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103 (c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked). 

The Board also notes that actions requested in the prior remand have been undertaken. Instructions pertinent to the claim being decided included obtaining updated VA treatment records and scheduling the Veteran for a current VA examination.  In response, the RO/AMC obtained all available current VA treatment records and scheduled the Veteran for a 2015 VA examination. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Increased Ratings - Applicable Regulations and Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Factual Background and Analysis 

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected neuropathy of the right lower extremity.  During his hearing before the undersigned, the Veteran explained that his neuropathy resulted in pain, numbness, tripping, use of a cane, and problems with prolonged walking and exercising.  See Hearing Transcript. 

Service connection has been established for right lower extremity neuropathy (as associated with service-connected lumbar degenerative changes with facet arthritis), effective December 2010. See August 2011 Rating Decision.  As noted above, an initial 10 percent disability rating has been assigned under Diagnostic Code (DC) 5243-8520, based primarily on mild incomplete paralysis of the sciatic nerve resulting from the service-connected lumbar disability.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  In this case, the Veteran is in receipt of a separate 10 percent rating under DC 5243, which contemplates his lumbar spine symptoms, including limitation of motion, IVDS, etc.  With respect to his resulting neuropathy, the Board finds that the most appropriate DCs for consideration here are those relating to neurological impairment of the right lower extremity (i.e., DC 8520 (sciatic nerve), 8521 (common peroneal nerve), etc.).  Accordingly, DC 5243 will not be further discussed in the context of the present appeal for a higher rating for right lower extremity neuropathy.  

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 8521, complete paralysis of the common peroneal nerve, a 40 percent rating contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 38 C.F.R. § 4.124a, Diagnostic Code 8521.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124a. 

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. 

The Veteran underwent a VA spine examination November 2009.  At that time, he reported pain in the right leg and Advil use.  Detailed motor examination was normal throughout the right lower extremity (5/5).  Sensory examination of the right lower extremity was normal (2/2).  Detailed reflex examination of the right lower extremity was normal (2+).  No diagnoses were made at that time with respect to neuropathy or other neurological abnormalities of the right lower extremity.  

The Veteran underwent a VA examination in June 2011.  He reported pain in his low back with numbness and shooting pain all along the lower extremities.  Objectively, his gait was antalgic with poor propulsion.  Right knee jerk reflex was hypoactive (+1) and ankle jerk reflex was absent.  Sensory examination revealed normal vibration; decreased sensation of pain/pinprick below the knee; and decreased sensation to light touch below the knee.  A contemporaneous EMG study revealed evidence of S-1 neuropathy; there was no evidence of radiculopathy.  The neuropathy was noted to impact employment to the extent that it caused increased absenteeism and resulted in decreased mobility and pain. 

The Veteran most recently underwent a VA examination in June 2015.  At that time, he reported constant pain in the back of his legs (5/10 on the pain scale), worse on the right side, for which he takes Tylenol.  Objectively, muscle strength testing of the right lower extremity was normal throughout (5/5).  No atrophy was present.  Reflex examination revealed hypoactive right knee and right ankle reflexes (+1).  Sensory examination of the right anterior thigh (L2), thigh/knee (L3/4), lower leg/ankle (L4/L5/S1), and foot/toes (L5) was normal.  Radiculopathy was noted to affect the left side only.  The right-sided neuropathy was noted as affecting the right peroneal nerve "causing a mild neuropathy," which was confirmed by a contemporaneous EMG/NCV.  The examiner noted that associated signs and symptoms included weakness of the foot, sensory loss over the dorsum of the foot and lateral shin/leg, and possible paresthesia and decreased motor activity below the knee.  The examiner noted that the left sided radiculopathy and right-sided neuropathy moderately impacted his ability to work in physical job where running, jumping, or lifting heavy objects was required; it was noted as mildly impacting a sedentary job. 

VA treatment records over the course of appeal reflect complaints of radiating leg pain and numbness and normal deep tendon reflex findings. See, e.g., May 2011 VA Treatment Note. 

After review of the evidence, the Board finds that a 20 percent rating, but no higher, is warranted for right lower extremity throughout the course of the appeal.  Although the 2015 VA examiner described the right lower extremity neuropathy as only "mild" in nature, the 2011 and 2015 objective examination findings, as well as the Veteran's competent hearing testimony, reflect a neurological disability picture that is more consistent with moderate incomplete paralysis of the sciatic/peroneal nerves.  

In this regard, the Veteran has consistently reported that he experiences limitations with prolonged walking and standing due right leg/foot numbness and pain; he also has problems lifting his feet and legs when walking, which results in frequent tripping.  In addition to the aforementioned subjective complaints, multiple sensory, motor, and reflex deficits have been shown on VA examinations in 2011 and 2015.  Specifically, upon VA examination in 2011, pinprick and light touch sensation were decreased, and deep tendon reflexes were entirely absent in the ankle.  His gait was antalgic and he had poor propulsion.  Upon VA examination in 2015, deep tendon reflexes of the right ankle and knee were again deficient.  Additional objective symptoms included weakness of the foot, sensory loss over the dorsum of the foot and lateral shin/leg, and possible paresthesia and decreased motor activity below the knee.  In short, there are objective findings of motor-sensory impairment and diminished reflexes.  Accordingly, the Board finds that the overall disability picture most closely resembles the 20 percent rating criteria - i.e., moderate incomplete paralysis of the affected nerves - under Diagnostic Codes 8520, 8521.

Entitlement to a rating in excess of 20 percent, however, is not demonstrated in this case.  Indeed, the Veteran has consistently exhibited normal strength and muscle tone of the right lower extremity.  There have been no signs of atrophy.  Although the Veteran has problems with foot propulsion and a diminished knee reflex, VA treatment records reflect that he continues to engage in physical activities and exercise, to include walking up to 30 minutes per day. See, e.g., October 2014 VA Primary Care Note ("I do a lot of walking and I stay active.").  In addition, there have been no objective findings of foot dangles; foot drops; lack of movement of muscles below the knee; weakened flexion of the knee; an inability to dorsiflex, extend, or abduct the foot; weakened adduction; or anesthesia covering the entire dorsum of the foot/toes.  In other words, the Veteran's neuropathy symptomatology simply does not approximate moderately severe or severe incomplete paralysis, let alone complete paralysis of the affected nerves under DCs 8520, 8521.  In light of the above, a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is not warranted.

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves, including impairment of the musculocutaneous nerve, the anterior tibial nerve, the interior popliteal nerve, the posterior tibial nerve, the anterior crural nerve, the internal saphenous nerve, the obturator nerve, the external cutaneous nerve of the thigh, or the ilio-inguinal nerve.  Therefore, Diagnostic Codes 8522, 8523, 8524, 8525, 8526, 8527, 8528, 8529, 8530, 8620, 8621, 8622, 8623, 8624, 8625, 8626, 8627, 8628, 8629, 8630, 8720, 8721, 8722, 8723, 8724, 8725, 8726, 8727, 8728, 8729, 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings.

The Board recognizes that the Veteran's right lower extremity neuropathy has been found to affect both the sciatic and peroneal nerves. See 2011 and 2015 VA Examination Reports.  However, separate ratings under each of these diagnostic codes (Diagnostic Codes 8520 and 8521) would entail compensating the Veteran twice for the same symptoms (i.e., motor-sensory and reflex deficits of the right lower extremity). See 38 C.F.R. § 4.14.  Accordingly, separate ratings under DCs 8520 and 8521 are not appropriate here. 

In summary, the Board finds that a 20 percent rating, and no higher, for peripheral neuropathy of the right lower extremity is warranted throughout the entire appeal period.  In denying an even higher disability rating in excess of 20 percent, the Board has considered the Veteran's statements that his neuropathy results in pain, numbness, and affects activities such as prolonged walking and standing.  While he is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions regarding whether his symptoms meet the next higher rating criteria under VA regulations.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claim has been denied, the preponderance of the evidence is against the grant of a rating higher than that assigned herein. See 38 U.S.C.A. § 5107 (b).  

Other Considerations 

The Board has also considered whether the Veteran's right lower extremity neuropathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability. See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

With respect to the Veteran's right lower extremity neuropathy, the rating criteria for nerve disorders reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The applicable diagnostic codes provide disability ratings based on the comprehensive and cumulative impact of all symptomatology associated with this condition. See 38 C.F.R. § 4.124a.  Therefore, the schedular disability rating assigned necessarily contemplates all associated symptomatology. 

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's service-connected disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.

The issue has been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, there is no evidence of record that would warrant a rating in excess of that assigned herein during the rating period on appeal. See Fenderson, 12 Vet. App. at 126.  

The Board is also cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case the Veteran has not argued and the record does not otherwise reflect that service-connected disability renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised. 

Finally in this regard, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of right lower extremity neuropathy and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321 (b)(1) is not warranted.



ORDER

The criteria for a disability rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


